DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William L. Brooks on 1/11/2021.
The application has been amended as follows: 
Re claim 1, line 11: between “shape” and “.”, insert --; and the step providing wiring comprises a cross-shape--.

Allowable Subject Matter
Claims 1-4 and 6-37 allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a liquid crystal display wherein the step provider is disposed to pass a center of the partial plate electrode; and the step providing wiring comprises a cross-shape, in combination with all the other claim limitations; claim 2) a liquid crystal display wherein the step providing wiring comprises a cross-shape; the step provider comprises a cross-shaped protrusion disposed in the insulating layer; and the step providing wiring has a thickness greater than 3000 Å and less than 4000 Å, in combination with all the other claim limitations; claim 14) a liquid crystal display wherein the step providing wiring is formed with the same layer as the data line, in claim 24) a liquid crystal display wherein the step providing wiring comprises a portion that is formed with the same layer as the data line and  a portion that is formed with the same layer as the gate line, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD H KIM/Primary Examiner, Art Unit 2871